DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022, has been entered.
 Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of LeFebvre FR 1,056,327 in view of Rink US 3,770,023 is the closest art to the claimed invention, except it does not disclose in the open state, the circumferential wall comprises inner surfaces defining respective cross-sectional areas in planes perpendicular to the flow direction of the flow channel, wherein the respective cross-sectional areas are constant or essentially constant along the entire valve body, such that the mean flow velocity in the flow channel is uniform or essentially uniform at all positions along the valve body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753